PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/573,415
Filing Date: 17 Sep 2019
Appellant(s): Engle Dental Systems, LLC



__________________
Gregory A. Grissett (59,910)
Chintan A. Desai (76,101)
For Appellant


EXAMINER’S ANSWER






This is in response to the appeal brief filed on 2/11/22.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/3/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant’s arguments filed on 2/11/22 have been fully considered but they are not persuasive.  
1a.  Appellant argues in section B. that the rejection of claim 1 over Beier ‘341 in view of Foxwell’s teaching of a potentiometer defined by a wiper shaft 104, large diameter spur gear 108, and wiper contact element 84 does not amount to the limitation of a potentiometer positioned proximate to the asserted detecting end in a non-coaxial orientation with the detecting end.  
The Examiner respectfully disagrees.  Beier ‘341 discloses a gear shaft 6 coaxially coupled to the second end of the rod 8 and a potentiometer 4 (translation paragraph [0013]) positioned proximate to the gear shaft in a coaxial orientation with the gear shaft 6.  Beier ‘341 does not speak of a detecting end coaxially coupled to the gear shaft and that the potentiometer is positioned proximate the detecting end in a non-coaxial orientation with the detecting end. 
Foxwell teaches in Fig. 5 for a gearshaft (shaft for gear 102) coaxially coupled to the second end of the rod (cam rod 72), a detecting end (gear 102) coaxially coupled to the gear shaft (shaft for gear 102), and a potentiometer (defined by a wiper shaft 104, large diameter spur gear 108, and wiper contact element 84) and that the potentiometer (with the axis of the spur gear 108) is positioned proximate the detecting end (gear 102) in a non-coaxial orientation with the detecting end (gear 102).  The axis of the potentiometer is defined by the axis of large diameter spur gear 108 which is not coaxial with the axis of the detecting end defined by the axis of gear 102.  
Therefore, Beier ‘341 would be modified by Foxwell to include a detecting end (a gear 102 that replaces potentiometer 4) coaxially coupled to the gear shaft 6, and a potentiometer (a wiper shaft 104, large diameter spur gear 108, and wiper contact element 84) positioned proximate to the detecting end in a non-coaxial orientation with the detecting end for the purposes of providing a reduction gear for a multi-turn rod.  See Foxwell col. 5, lines 23-42. 
1b.  Applicant also argues in section B. that the modification would result in an apparatus having multiple potentiometers.  
The Examiner respectfully disagrees.  Foxwell was clearly pointed to as replacing the potentiometer of Beier ‘341 with the non-coaxially arranged potentiometer taught by Foxwell and not adding a potentiometer.
1c.  Applicant further argues in section B. that the modification would render the device of Beier ‘341 unsatisfactory for its intended purpose of providing a space-saving compact design.  See translation paragraphs [0003] and [0005].
The Examiner respectfully disagrees.  The purpose of providing a space-saving compact design of Beier ‘341 is accomplished by sliding potentiometers (translation paragraph [0003]) being replaced with a rotary potentiometer that takes up less space which both Beier ‘341 and Foxwell accomplish since they both disclose a rotary type potentiometer.  Therefore, the modification by Foxwell merely maintains the intended purpose of providing a space-saving compact design by replacing the rotary type potentiometer arrangement of Beier ‘341 with the non-coaxially arranged rotary type potentiometer taught by Foxwell.

2a.  Appellant argues in section C. that the rejection of claims 2 and 3 over Beier ‘341 and Foxwell in further view of Beier ‘124 does not provide motivation to further modify the control system of Beier ‘341, as modified by Foxwell.  
The Examiner respectfully disagrees.  Beier ‘124 was clearly pointed to teaching a processor (digital-analog converter 1 and operational amplifier 12) coupled to a potentiometer (potentiometer 2, mistakenly pointed to output 4) to determine a linear distance traveled by the chair assembly (“chair for dental patients” of col. 3, lines 30-31) and in response to the determination causing the chair assembly to move in either a forward direction or a backward direction (“…forward or backward positions…” of col. 3, line 29, via operation of valves 26 and 29 as determined by the processor) for the purposes of providing a more reliable control of the positioning of the chair (“…guarantee a reliable control of the action of the adjusting device…” of col. 2, lines 6-12).  
Therefore Beier ‘341 would be further modified by Beier ‘124 to merely process the output of the non-coaxially oriented potentiometer taught by Foxwell and in response to a determination by the processor, signal a fluid control system to move the chair assembly forward or backward.
2b.  Applicant further argues in section C. that the modification would render the device of Beier ‘341 unsatisfactory for its intended purpose of providing a space-saving compact design.  See translation paragraphs [0003] and [0005].
The Examiner respectfully disagrees.  The modification by Beier ‘124 does not impact the purpose of providing a space-saving compact design as stated in 1c. above.  Beier ‘124 is merely enhancing the processing of signals from the compact design already present in Beier ‘341, as modified by Foxwell.

3.  Appellant argues in section D. that the rejection of claim 4 as anticipated by Beier ‘341 does not disclose the rod being configured to rotate in a first rotational direction when the chair assembly moves in a forward direction and in a second rotational direction opposite the first rotational direction when the chair assembly moves in a backward direction opposite the forward direction.
The Examiner respectfully disagrees.  Beier ‘341 clearly shows in the figures 1, 3, and 4 and explanation in paragraph [0013]) that mechanically the rod 8 rotates in a first rotational direction (counter clockwise in Fig 4.) as piston rod 20 and link 18 move together (to the right in Fig. 2) to move the chair assembly in a forward direction and mechanically the rod 8 rotates in a second rotational direction (clockwise in Fig. 4.) as piston rod 20 and link 18 move together (to the left in Fig. 2) to the move the chair assembly in a backward direction. 

4a.  Appellant argues in section E. that the rejection of claim 5 over Beier ‘341, Foxwell and Beier ‘124, as applied to claim 2, in further view of Stoeckl et al. does not provide motivation to further modify the control system of Beier ‘341, as modified by Foxwell and Beier’124.
The Examiner respectfully disagrees.  Stoeckl was clearly pointed to teaching a controller 20 having a processor 61, a memory unit 67,68 in electronic communication with the processor 61, and an interface 19,21-23,63 in electronic communication with the controller 20 and the memory unit 67,68, wherein the processor 61 is configured to, in response to inputs from the interface, cause the chair assembly to move from a first position into a second position (col. 1, lines 5-9) for the purposes of providing more versatility in optimally positioning the dental patient in an ergonomically and treatment suited position which Stoeckl et al. states in col. 1, lines 10-18 as a known sought after improvement in dental chair adjustments.
Therefore Beier ‘341 would be further modified by Stoeckl et al.  to include the claimed control elements to optimally move the chair assembly from a first position into a second position.
4b.  Applicant further argues in section E. that the modification would render the device of Beier ‘341 unsatisfactory for its intended purpose of providing a space-saving compact design.  See translation paragraphs [0003] and [0005].
The Examiner respectfully disagrees.  The modification by Stoeckl et al. does not impact the purpose of providing a space-saving compact design as stated in 1c. above.  Stoeckl et al. is merely enhancing the processing of signals from the compact design already present in Beier ‘341, as modified by Foxwell and Beier ‘124.

5a.  Appellant argues in section F. that the rejection of claim 6 over Beier ‘341, Foxwell, Beier ‘124, and Stoeckl et al., as applied to claim 5, in further view of Knapp does not provide motivation to further modify the control system of Beier ‘341, as modified by Foxwell, Beier ‘124, and Stoeckl et al.
The Examiner respectfully disagrees.  Beier ‘124 was clearly pointed to for teaching the hydraulic system components (valve assemblies 29,63 and 26,62, hydraulic cylinder 1-3, and a fluid source/exhaust connection 27,30,64,71).  Knapp was merely pointed to specifically teaching for the fluid source to be a pump to provide the pressure source required to move the hydraulic cylinder in the control system.
Therefore Beier ‘341 would be further modified to include the claimed hydraulic system components to move the hydraulic cylinder in the control system.
5b.  Applicant further argues in section F. that the modification would render the device of Beier ‘341 unsatisfactory for its intended purpose of providing a space-saving compact design.  See translation paragraphs [0003] and [0005].
The Examiner respectfully disagrees.  The modification by Knapp does not impact the purpose of providing a space-saving compact design as stated in 1c. above.  Knapp is merely teaching the provision of a pump as a pressurized hydraulic fluid source for the hydraulic cylinder already present in the compact design of Beier ‘341, as modified by Foxwell, Beier ‘124, and Stoeckl et al.

6.  Appellant argues in section G. that the rejection of claims 7-8 over Beier ‘341 and Foxwell, as applied to claim 1, in further view of Spivey et al. would render the device of Beier ‘341 unsatisfactory for its intended purpose of providing a space-saving compact design.  See translation paragraphs [0003] and [0005].
The Examiner respectfully disagrees.  The modification by Spivey et al. does not impact the purpose of providing a space-saving compact design as stated in 1c. above.  Spivey et al. is merely teaching the provision of a track and roller assembly to assist in guiding the forward and backward movement of the chair assembly already present in the compact design of Beier ‘341, as modified by Foxwell.

7.  Appellant argues in section H. that the rejection of claims 9-13 over Beier ‘341 and Foxwell, as applied to claim 1, is improper.   
The Examiner respectfully disagrees.  The limitations of 9-13 were deemed admitted prior art in lieu of applicant’s lack of traverse in response to the official notice taken in non-final office action mailed on 6/9/21.  The Examiner clearly indicated in the final office action mailed on 11/3/21 (Response to Arguments) that the common knowledge or well-known statement was taken to be admitted prior art because applicant failed to traverse the examiner’s assertion of official notice.  See MPEP 2144.03C.

8.  Appellant argues in section I. that the rejection of claims 14-19 over Beier ‘341 in view of Foxwell and Beier ‘124 teaching of a potentiometer defined by a wiper shaft 104, large diameter spur gear 108, and wiper contact element 84 does not amount to the limitation of a potentiometer positioned proximate to the asserted detecting end in a non-coaxial orientation with the detecting end and does not provide motivation to modify the control system of Beier ‘341.
The Examiner respectfully disagrees.  The teachings of Foxwell and modification of Beier ‘341 thereof have been stated in 1a.,1b. and 1c. above.  The teachings of Beier ‘124 and modification of Beier ‘341 thereof have been stated in 2a. and 2b. above.

9.  Appellant argues in section J. that the rejection of claims 20-22 over Beier ‘124 in view of Foxwell and Beier ‘341 does not disclose the steps of selecting a desired position of a dental chair with an interface of a control system.
The Examiner respectfully disagrees.  Beier ‘124 clearly shows selecting a desired position in col. 3, lines 28-31, since the control of height, forward or backward positions, or inclinations of a patient chair are desired by a patient or operator of the chair.  Beier ‘124 clearly shows in Fig. 1 an interface of a control system (digital signal input 14).  The teachings of Beier ‘341 and Foxwell have been stated in 1a, 1b, and 1c. to modify the potentiometer arrangement Beier ‘124.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745          
                                                                                                                                                                                              Conferees:

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745        

                                                                                                                                                                                                /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.